           Case 2:20-cv-05983-MMB Document 19 Filed 07/26/21 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

   SHANNON ACKLEY et al                                        CIVIL ACTION

                         v.                                    NO. 20-5983

   THE CHEESECAKE FACTORY
   RESTAURANTS, INC. et al

             ORDER RE MOTION TO DISMISS AND COMPEL ARBITRATION

         AND NOW, this 26th day of July, 2021, after careful consideration of Defendants’ Motion

to Dismiss and Compel Arbitration (ECF 9, 10), Plaintiffs’ Response (ECF 15), and Defendants’

Reply (ECF 17), for the reasons stated in the attached memorandum, it is hereby ORDERED that

Defendant’s Motion to Dismiss and Compel Arbitration is GRANTED. This dispute shall proceed

to arbitration and is stayed until completion of the arbitration process or further Order of the Court.




                                                                 BY THE COURT:
                                                                 s/ Michael M. Baylson
                                                                 _______________________________
                                                                 MICHAEL M. BAYLSON, U.S.D.J.



O:\CIVIL 20\20-5983 Ackley v. The Cheesecake Factory et al\20-5983 Order Re Arbitration.docx




                                                           1
